The indictment contained one count only, and charged the defendant with the offense of an assault and battery with a weapon. The case was tried *Page 203 
by the court without a jury, and the judgment entry recites —
"It is considered and adjudged by the court and it is the judgment of the court that the defendant, Alfred Corcoran, is guilty of an assault and battery with a weapon as charged in the indictment," etc.
On the trial of this case as shown by the record there was no testimony which showed, or tended to show, that the assault complained of was committed with a weapon of any character, nor was there any evidence from which this fact could be inferred. While the assault upon the party named was shown without dispute, the evidence conclusively shows without conflict that this assault was committed by the defendant using his fist only, and without employing the use of any weapon whatever.
It thus appears that there was a variance, fatal in its effect, in the charge contained in the indictment and the uncontradicted evidence adduced upon this trial. This being true, the defendant was entitled to his discharge. Where an indictment charges an assault and battery with a weapon, the evidence, in order to sustain a conviction, must show that the offense was so committed with a weapon. The law is, however, that under a charge of simple assault and battery a conviction can be sustained even if the proof should develop that in the commission of the act a weapon was used. This question has been decided so many times it is not deemed necessary to further discuss it. Johnson v. State, 35 Ala. 363; Walker v. State,73 Ala. 17; Crenshaw v. State, 153 Ala. 5, 45 So. 631; Huckabee v. State, 159 Ala. 45, 48 So. 796; Wilson v. State, 7 Ala. App. 66,60 So. 983.
The pertaining rule is to the effect that where the trial is had in the lower court without a jury, and the evidence is given ore tenus or partly so, the judgment or findings of the trial court will not be disturbed, unless the conclusion reached by the court so sitting is plainly contrary to the great weight of the testimony. But it is clearly evident, from what has been said, that this rule has no field of operation in this case, and cannot be applied to sustain the judgment rendered by the court below. The judgment appealed from is plainly contrary to the great weight of the testimony; in fact there is no evidence in the case to support it. It is therefore reversed, and under authority of the statute Code 1907, § 5359, as amended by Acts 1915, p. 824, a judgment in favor of the defendant, and, ordering him discharged from further custody, is here rendered; it being the judgment of this court that the court below should have so found and adjudged.
Reversed and rendered.